DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (US Publication 2002/0060728; hereinafter Koizumi) in view of Boyd et al. (US Patent 6,071,368; hereinafter Boyd).
With regards to claims 21 and 24, Koizumi teaches a printer and a process of inkjet printing an image on a garment ([0011]), the process comprising, printing the image on the garment by an inkjet printing machine (31, [0063], FIG. 8).
However, Koizumi teaches a method of ironing after printing an image on a garment (FIG. 1).  Thus, Koizumi is silent regarding prior to printing the image on the garment by an inkjet printing machine, using a flattening unit on the garment to thereby effect flattening of perturbing objects, including stray fibers, on the garment, wherein said flattening unit is part of said printing machine, and said flattening and/or planarization is effected in said printing machine.
Boyd teaches prior to applying ink onto a fabric substrate, using a flattening unit (“ironing… using a conventional iron/clothing press system”) on the fabric to thereby effect flattening of perturbing objects, including stray fibers, on the fabric, wherein said flattening unit is (col. 18, lines 49-65).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the process of using the ironing unit as taught by Boyd to the method and printer as taught by Koizumi to ensure the garment is free of wrinkles for subsequent ink application.
With regards to claims 22 and 25, Koizumi, as combined with Boyd, teaches (citations to Koizumi unless specified otherwise) the process of claims 21 and 24, respectively, wherein said printing machine further comprises a liquid applicator (application of preconditioning agent of FIG. 1; including features 6 and 7 of FIG. 4, [0054]) that wets the garment concomitantly or prior to said printing (FIG. 1), wherein said flattening (“ironing… using a conventional iron/clothing press system”; Boyd) is effected prior to or subsequent to said wetting (col. 18, lines 49-65; Boyd).
With regards to claims 23 and 26, Koizumi, as combined with Boyd, teaches the process of claim 21 and 24, respectively, wherein said flattening unit is an ironing unit (col. 18, lines 49-65; Boyd).
With regards to claims 27 and 30, Koizumi teaches a process of inkjet printing an image on a garment and a printer for printing an image on a garment, comprising:
(a) loading a garment onto a printing machine (via 11);
(c) printing the image on the loaded garment by an inkjet printer (31; [0063]; FIG. 8);
(d) unloading the printed garment (from 31 of FIG. 8 to place onto cleaning apparatus of FIG. 11; see also process of FIG. 1).
However, Koizumi is silent regarding the process of inkjet printing an image on a garment and the printer for printing an image on a garment, comprising: (b) flattening perturbing objects, including stray fibers, on the loaded garment.
(“ironing… using a conventional iron/clothing press system”; Boyd ) for flattening of perturbing objects, including stray fibers, on the fabric (col. 18, lines 49-65; Boyd).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the ironing unit and its method as taught by Boyd to the method and printer as taught by Koizumi to ensure the garment is free of wrinkles for subsequent ink application.
With regards to claims 28 and 31, Koizumi, as combined with Boyd, teaches the process of claim 27 and the printer of claim 30, respectively, further including the step of prior to or concomitantly with said step (c), wetting the substrate (see claim objection above) by means of a liquid applicator (application of preconditioning agent of FIG. 1; including features 6 and 7 of FIG. 4, [0054]; Koizumi), said step (b) (“ironing… using a conventional iron/clothing press system”; Boyd) occurring prior to or subsequent to said wetting (col. 18, lines 49-65; Boyd).
With regards to claim 29, Koizumi, as combined with Boyd, teaches the process of claim 27, wherein said flattening step is accomplished using an ironing unit (col. 18, lines 49-65; Boyd).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JENNIFER BAHLS/Primary Examiner, Art Unit 2853